            Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANGEL CHEVRESTT
                                 Plaintiff,
                                                               Docket No. 1:18-cv-06304-LAK
        - against -
                                                               JURY TRIAL DEMANDED

 FLEXCO, LLC, and IFWT, INC.

                                 Defendants.


                               FIRST AMENDED COMPLAINT

       Plaintiff Angel Chevrestt (“Chevrestt” or “Plaintiff”) by and through his undersigned

counsel, as and for his First Amended Complaint against Defendants FlexCo, LLC (“FlexCo”),

and IFWT, Inc. (“IFWT”) (collectively “Defendants”) hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendants’ unauthorized reproduction and public display of three

copyrighted photographs of NFL football player Geno Smith (the “Photographs”). The

Photographs are owned and registered by Chevrestt, a New York based professional

photographer. Accordingly, Plaintiff seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                 JURISDICTION AND VENUE

       2.       This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 2 of 8




       3.       This Court has personal jurisdiction over Defendants because Defendants reside,

with primary places of business, in New York.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.       Chevrestt is a professional photographer having a usual place of business at 248

Glen Avenue, Apt 2, Dumont, New Jersey 07628.

       6.       Upon information and belief, FlexCo is a foreign limited liability company duly

organized and existing under the laws of Indiana with a place of business at 4 Faith Lane,

Ardsley, New York, 10502. Upon information and belief, FlexCo is registered with the New

York State Department of Corporations to transact business in New York.

       7.       Upon information and belief, IFWT is a domestic corporation duly organized and

existing under the laws of New York with a place of business at 4 Faith Lane, Ardsley, New

York, 10502. Upon information and belief, IFWT is registered with the New York State

Department of Corporations to transact business in New York.

       8.       Upon information and belief, FlexCo and IFWT are both corporate alter egos of

American Celebrity Aston Taylor, Jr., a/k/a Funkmaster Flex (“Taylor”), and Taylor wholly and

controls all business operation of FlexCo and IFWT for the same business purpose, including the

control of all content on the Website.

       9.       Upon information and belief, at all times material hereto, Defendants had jointly

controlled and operated and/or monitored the website at the URL: www.Inflexwetrust.com (the

“Website”).

       10.      FlexCo is for-profit commercial entity.

       11.      IFWT is a for-profit commercial entity.
          Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 3 of 8




                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       12.     On August 11, 2015, just two days before the New York Jets were scheduled to

play their pre-season opener at the Detroit Lions, starting quarterback Geno Smith suffered a

broken jaw after he was punched by teammate Ikemefuna Enemkapli during a locker room

altercation. Smith had surgery on August 13, 2015 and was expected to be out for six to ten

weeks. The altercation and Smith’s injury were not only heavily covered by the sports press in

New York City, but the incident also became national news.

       13.     On August 15, 2015, two days after Smith’s surgery, Chevrestt caught a shirtless

Smith throwing passes to a friend outside of Smith’s apartment and took exclusive photographs

of him - the first photographs taken of Smith after his surgery (the “Photographs”). A true and

correct copy of the Photographs are attached hereto as Exhibit A.

       14.     Chevrestt licensed the photograph to the NY Post.

       15.     On August 16, 2015, the New York Post ran an “exclusive” article that featured

the Photographs in both its print and web editions entitled Big Mouth! Geno emerges for the first

time post-sucker punch surgery. See https://nypost.com/2015/08/16/geno-smith-feeling-great-

post-sucker-punch-surgery/. Chevrestt’s name was featured in a gutter credit identifying him as

the photographer of the Photographs. A true and correct copy of the article is attached hereto as

Exhibit B.

       16.     Chevrestt is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       17.     The Photographs were timely registered with the U.S. Copyright Office within

three months of first publication, and given registration numbers: VA 1-983-198, effective
          Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 4 of 8




October 11, 2015; VA 1-983-199, effective October 11, 2015; and VA 2-013-631, effective

November 13, 2015.

B.     Defendants’ Infringing Activities

       18.     On August 16, 2015, Defendants ran an article on the Website entitled (Photos)

NFL: How’s That Jaw Geno? First Pictures of Geno Smith Post Surgery Since Getting Jaw

Broke. See http://www.inflexwetrust.com/2015/08/16/photos-nfl-hows-that-jaw-geno-first-

pictures-of-genosmith-post-surgery-since-getting-jaw-broke/ifwt_geno_jaw_surgery2/. The

article prominently featured the Photographs. Screen shots of the article with the Photographs are

attached hereto as Exhibit C.

       19.     Upon information and belief FlexCo and IFWT maintains and exercises its rights

to monitor and control the content on the Website.

       20.     Upon information and belief all Defendants derives revenue and financial benefit

from the Website, primarily through the website’s publishing of news and entertainment content

related to the video game industry, including the Article.

       21.     Neither Defendants nor their affiliates licensed the Photographs from Plaintiff for

the Website or any other use.

       22.      Defendants did not have Plaintiff’s permission or consent to publish the

Photographs on the Website.

       23.     Upon information and belief, Defendants removed Chevrestt’s authorship credit

from the picture posted on the Website.

                           FIRST CLAIM FOR RELIEF
               (COPYRIGHT INFRINGEMENT AGAINST DEFENDANTS)
                              (17 U.S.C. §§ 106, 501)
            Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 5 of 8




          24.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-23 above.

          25.   Defendants, through its control of the Website, infringed Plaintiff’s copyright in

the Photographs by reproducing and publicly displaying the Photographs on the Website.

Defendants is not, and has never been, licensed or otherwise authorized to reproduce, publicly

display, distribute and/or use the Photographs.

          26.   The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          27.   Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          28.   As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          29.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendants’ willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).

          30.   Plaintiff is further entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

          31.   Defendants’ conduct, described above, is causing, and unless enjoined and

restrained by this Court, will continue to cause Plaintiff irreparable injury that cannot be fully

compensated by or measured in money damages. Plaintiff has no adequate remedy at law.
           Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 6 of 8




                          SECOND CLAIM FOR RELIEF
             (INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION
                            AGAINST DEFENDANTS)
                               (17 U.S.C. § 1202)

       32.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-31 above.

       33.     When the Photographs was published in the Publication, the Photographs

contained copyright management information under 17 U.S.C. § 1202(b).

       34.     Upon information and belief, Defendants or its affiliates copied the image from

the Publication, which contained copyright management information, and pasted it to the

Website.

       35.     Upon information and belief, through its control and monitoring of the Website,

Defendants intentionally and knowingly removed or had knowledge of its affiliate’s removal of

copyright management information identifying Chevrestt as the author of the Photographs.

       36.     The conduct of Defendants violates 17 U.S.C. § 1202(b).

       37.     Upon information and belief, Defendants’ falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       38.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Defendants or its affiliates intentionally,

knowingly and with the intent to induce, enable, facilitate, or conceal their infringement of

Plaintiff’s copyrights in the Photographs. Defendants also knew, or should have known, that

such falsification, alteration and/or removal of said copyright management information would

induce, enable, facilitate, or conceal its infringement of Plaintiff’s copyrights in the Photographs.
            Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 7 of 8




       39.      As a result of the wrongful conduct of Defendants as alleged herein, Plaintiff is

entitled to recover from Defendants the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Defendants because of its violations of 17 U.S.C.

§1202, including attorney’s fees and costs.

       40.      Alternatively, Plaintiff may elect to recover from Defendants statutory damages

pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for each violation of

17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.       That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

                Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.       That Defendants be ordered to remove the Photographs from the Website;

       3.       That Defendants be adjudged to have falsified, removed and/or altered copyright

                management information in violation of 17 U.S.C. § 1202.

       4.       That, with regard to the First and Third Claim for Relief, Plaintiff be awarded

                either: (a) Plaintiff’s actual damages and Defendants’ profits, gains or advantages

                of any kind attributable to Defendants’ infringement of Plaintiff’s Photographs; or

                (b) alternatively, statutory damages of up to $150,000 per copyrighted work

                infringed pursuant to 17 U.S.C. § 504;

       5.       That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

                (a) Plaintiff’s actual damages and Defendants’ profits, gains or advantages of any

                kind attributable to Defendants’ falsification, removal and/or alteration of

                copyright management information; or (b) alternatively, statutory damages of at
            Case 1:18-cv-06304-LAK Document 24 Filed 11/02/18 Page 8 of 8




                least $2,500 and up to $25,000 for each instance of false copyright management

                information and/or removal or alteration of copyright management information

                committed by Defendants pursuant to 17 U.S.C. § 1203(c);

       6.       That Defendants be required to account for all profits, income, receipts, or other

                benefits derived by Defendants as a result of its unlawful conduct;

       7.       That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

                17 U.S.C. § 505;

       8.       That Plaintiff be awarded pre-judgment interest; and

       9.       Such other and further relief as the Court may deem just and proper.


                                   DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       November 2, 2018
                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/Richard P. Liebwitz
                                                              Richard P. Liebowitz
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, NY 11580
                                                              Tel: (516) 233-1660
                                                              RL@LiebowitzLawFirm.com

                                                              Attorneys for Plaintiff
                                                              Angel Chevrestt
